IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE lVlIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNTTED STATES OF AMERICA,
v.

WILLIE MCNEAL, IV,

)
)
)
) Case No. 8:19-cr-00146-MSS-AEP
)
)
Defendant. )
l

 

.Q..IS_DE_R

The Court, having considered the Defendant Willie McNeal, IV’s Unopposed
Motion to Seal and for good cause shown, finds:

1. Exhibit 2 to Defendant Willie McNeal, IV’s Motion to Modify Conditions
of Release contains confidential and sensitive information related to Defendant’s personal
finances

2. Defendant’s interest in sealing this document is of a compelling nature, and
there is a strong public interest in keeping the matters described therein under seal.

3. The Court has considered procedures other than sealing, but none would
suffice to protect the information subject to sealing

4. There are no opposing concerns that the public might be harmed by non-

disclosure of the proposed sealed document

 

NOW THER_EFORE, IT IS ORDERED that:
I. Defendant’s motion to seal is GRANTED.

2. 'l`he Clerk shall file Exhibit 2 under seal until further order of this Court.

ENTERED this f id day of Apal, 2019.

§ted States Méistrate Judge

 

